Dear Mr. Burton:
You imply that the Beauregard Daily News is the only newspaper in Beauregard Parish that has its principal business office in the parish and complies with R.S. 43:140(3) and 142. You ask under what circumstances (if any) can the Beauregard Parish School Board designate as its official journal an out-of-parish newspaper with a general circulation within Beauregard Parish, if a majority of the board should become dissatisfied with the Beauregard Daily News.
Under the particular circumstances that you have described, where the local newspaper is the only qualified one and no newspaper from an adjoining parish has been "grandfathered in" under the provisions of R.S. 43:140(5), it is our opinion that the school board may not lawfully designate a newspaper from an adjoining parish as its official journal.  R.S. 43:146 only allows the designation of a newspaper in an adjoining parish when "there is no newspaper published in an office physically located within the parish which meets the requirements of R.S.43:140(3)," R.S. 43:146.
We think a legislative enactment to cover the case described by your request would be necessary to allow such a designation.  If we can be of any further assistance to you, please let us know.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: THOMAS S. HALLIGAN Assistant Attorney General
TSH:cdw-0743f